DETAILED ACTION
This detailed action is in response to the request for continued examination filed on November 11, 2019 incorporating the amendments and arguments filed on October 28, 2019, and any subsequent filings.
Claims 1-15 and 17-24 stand rejected.  Claims 17-24 have been canceled.  Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2019 has been entered.
Response to Arguments
Claim Rejections - 35 USC § 103
Rejection of Claims 1-7, 9, 11, 14, and 15 over Winkler
Applicants' arguments (Remarks, Page 4/Paragraph 3 (hereinafter "Pg/Pr") – Pg6/Pr2), filed October 28, 2019, with respect to the rejections of Claims 1-7, 9, 11, 14, and 15 under 35 USC 103 have been fully considered and are persuasive except as noted 
As to Applicants' argue that Winkler does not disclose a contact angle greater  than 90° between the fluid and a filter membrane (Remarks, Pg5/Pr2-3) and that the contact angle only applies in the lumen environment (Remarks, Pg5/Pr4).  Winkler discloses that the membrane may be made "more hydrophobic" (Pg12/L29-31) indicating the membrane is already hydrophobic, i.e., having a contact angle greater than 90° (Pg3/L14-16).  Further, both a lumen and the claimed filtration device are membranes such that Winkler's teaching are applicable to Applicants' membrane.
In response to Applicants' argument that a link exists between contact angle and hemolysis (Remarks, Pg6/Pr1), the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Rejections of Claims 1, 2, 4, 8, and 11 over Brody in view of Winkler
Applicants' arguments filed October 28, 2019 have been fully considered but they are not persuasive.
In response to Applicants' argument that the references fail to show certain features of Applicants' invention, it is noted that the features upon which Applicants rely (i.e., a vertical stack (Remarks, Pg6/Pr4)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, using the broadest reasonable interpretation of 
As to Applicants' argument that Brody does not disclose openings or a membrane (Remarks, Pg6/Pr4), Brody discloses openings to include the structure designated as 1 and 3 in Figure 1 and described in the specification (C6/L45-49) while the structure constitutes a membrane as described in Ehrfeld, U.S. Patent No. 4,797,211, (Fig. 2, item 5, C3/L39-42), referenced by Brody (C2/L10-11)
In response to Applicants' argument that the references fail to show certain features of Applicants' invention, it is noted that the features upon which Applicants rely (i.e., the upper and lower chambers having the same dimension as the membrane (Pg6/Pr5-Pg7/Pr1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to Applicants' argument that Brody does not disclose a contact angle greater  than 90° (Remarks, Pg7/Pr2), Brody teaches both a hydrophilic, i.e., contact angle less than 90°, and hydrophobic, i.e., contact angle greater than 90° (C4/L10-13).  Brody specifically disclose that a hydrophobic surface is only a preferred embodiment (C6/L51-57) yet a prior art reference is not limited to preferred embodiments (MPEP 2123).
In response to Applicants' argument that there is no teaching, suggestion, or motivation to combine the references (Remarks, Pg7/Pr3), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated by the prior Examiner, it would have been obvious to provide a filtration cell of Brody wherein a surface of the filtration membrane is hydrophobic and forms a contact angle ≥ 90° with liquid droplets in the sample as shown by Winkler in order to coat the filtration membrane to modify the surface wettability to be more hydrophobic which leads to a liquid droplet having a contact angle > 90° (Winkler, Pg3/L14-16, Pg12/L29-31).
In response to Applicants' argument that the combination of Brody and Winkler would not yield the claimed structure (Remarks, Pg7/Pr3), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicants' argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, Pg7/Pr3), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Rejection of Claim 10 over Brody in view of Winkler and Allen
Applicants' arguments filed October 28, 2019 have been fully considered but they are not persuasive.
Applicants offer no reasons the claim is not obvious other than those offered with respect to Claim 1 from which the claims depend (Remarks, Pg8/Pr3-4).  Thus, the rejection stands.
Rejection of Claims 12 and 13 over Winkler in view Lee
Applicants' arguments (Remarks, Pg8/Pr6–Pg9/Pr1), filed October 28, 2019, with respect to the rejections of Claims 1-7, 9, 11, 14, and 15 under 35 USC 103 have been fully considered and are persuasive except as noted below.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Applicants' amendments.
As to Applicants' argument that Lee does not disclose the entirety of the device recited in Claim 1 from which the claims depend or a contact angle ≥ 90° (Remarks, Pg8/Pr6), Lee has not been relied upon for these limitations in the rejection.
Claims 17-24
Applicants' arguments (Remarks, Pag9/Pr2-5), filed October 28, 2019, with respect to Claims 17-24 have been fully considered and are persuasive.  The rejections of Claims 17-24 have been withdrawn as the claims have been canceled. 
Response to Amendment
Claim Objections
Claim 13 is objected to because of the following informalities:  an extra space appears after "(1" in line 1.  Appropriate correction is required.
Claims 14 and 15 are objected to because of the following informalities:  each claim recites "um" when it appears Applicants meant "μm."  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a "capillary force in each of the pores is < 0 psi" yet, as stated by Applicants, the "capillary force is the product of the surface tension of the liquid" (Remarks, Pg6/Pr1) and thus depends on the intended use with a particular liquid.  For purposes of examination, the limitation will be interpreted to mean a membrane having pores that allows for any liquid to enter the pores.
Claim 11 recites the "filtration membrane comprises a surface treatment layer" when it appears Applicants meant a surface treatment layer may be applied to the filtration membrane not that the entire membrane comprises a surface treatment layer.
Claim 12 recites the limitation "surface treatment layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon, et al., U.S. Patent No. 4,212,742 (hereinafter "Solomon").
Applicants' claims are directed towards a device.
Regarding Claims 1-5, 7, 14, and 15 Solomon discloses a filtration cell for a biological sample comprising a cover (Figs. 1, 2, 6, 7, item 12, C6/L4-7) comprising a first opening and a second opening (Figs. 1, 2, 6, items 16, 18, C6/L4-7); a base (Figs. 1, 2, 6, 7, item 14 (bottom plate member), C6/L3-4) comprising a least one outlet (Fig. 6, item 46, C8/L5-9); a filtration membrane interposed between the cover and the base (Figs. 2, 6, 7, item 32, C6/L43-45), the cover and the membrane defining an upper chamber for receiving the biological sample to be filtered (Figs. 2, 6, 7, item 130, C7/L28-31) wherein the biological sample comprises red blood cells (C4/L35-42); the filtration membrane and the base defining a lower chamber in fluid communication with the upper chamber (note space between base 14 and membrane 32); wherein the filtration membrane separates the upper chamber from the lower chamber (Figs. 2, 6, 7) and wherein a flow of the biological sample through the upper chamber is tangential to the filtration membrane (C7/L62-C8/L5); and wherein a surface of the filtration membrane is hydrophobic and 
Additional Disclosures Included:  Claim 2: wherein a whole blood sample is provided in the upper chamber and a separated plasma portion is collected in the lower chamber (C8/L43-55).  Claim 3: wherein the filtration membrane comprising a plurality of pores (C6/L50-51 (note pores in membrane)) and the capillary force in each of the pores is < 0 psi (C6/L50-51 (note pores in membrane); see also 112(b) analysis above).  Claim 4: wherein the contact angle is < 150° (C6/L43-52 (note polycarbonate membrane is hydrophobic, i.e., having a contact angle ≥ 90°); see also MPEP 2144.05 (regarding obviousness of overlapping ranges)).  Claim 5: wherein the contact angle is 90°-105° (C6/L43-52 (note polycarbonate membrane is hydrophobic, i.e., having a contact angle ≥ 90°); see also MPEP 2144.05 (regarding obviousness of overlapping ranges)).  Claim 7: a pressure unit in communication with the upper chamber, wherein the pressure unit applies positive pressure to the biological sample within the upper chamber (C8/L42-50 (note pressure at membrane)).  Claim 14: wherein the filtration membrane comprises a plurality of pores each having a diameter of less than 2 μm (C6/L56-61).  Claim 15: wherein the filtration membrane comprises a plurality pores having a diameter of 0.4 μm (C6/L56-61).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, et al., U.S. Patent No. 4,212,742 (hereinafter "Solomon") in view of Ramstack, U.S. Patent No. 4,769,150 (hereinafter "Ramstack").
Applicants' claims are directed towards a device.
Regarding Claims 6 and 9, Solomon discloses the filtration cell of Claim 1 except  a reciprocating unit in communication with the upper chamber, wherein the reciprocating unit reciprocates the biological sample over the filtration membrane.
Ramstack also relates to continuous plasmapheresis using polycarbonate membranes from Nuclepore (C14/L34-35) and discloses a reciprocating unit in communication with the feed chamber (Fig. 13, item 73, C11/L42-45), wherein the reciprocating unit reciprocates the biological sample over the filtration membrane (Abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the filtration cell disclosed by Solomon with the reciprocating unit disclosed by Ramstack because, according to Ramstack, the reciprocating unit reduced fouling (C3/L12-15).
Additional Disclosures Included:  Claim 9: the filtration membrane is a fibrous membrane (Ramstack, C4/L12-14 (note use of fibers)).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, et al., U.S. Patent No. 4,212,742 (hereinafter "Solomon") in view of Allen, International Publication No. WO 96/24425 (hereinafter "Allen").
Applicants' claims are directed towards a device.
Regarding Claims 8 and 10, Solomon discloses the filtration cell of Claim 1 except wherein the filtration membrane is a track-etched membrane.
Allen also relates to plasmapheresis using a hydrophobic polycarbonate material and discloses wherein the filtration membrane is a track-etched membrane (Pg7/L37-Pg8/L1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the membrane disclosed by Solomon with that disclosed by Allen because, according to Allen, the track-etched membrane inhibits leakage protecting personnel (Pg8/L4-10).
Additional Disclosures Included:  Claim 10: wherein the filtration membrane is made from a polycarbonate track-etched (PCTE) membrane (Pg7/L37-Pg8/L1).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon, et al., U.S. Patent No. 4,212,742 (hereinafter "Solomon") in view of Lee, Korean Publication No. 2002-0061895 (hereinafter "Lee").  A machine translation accompanies this detailed action and the claim are mapped to that translation.
Applicants' claims are directed towards a device.
Regarding Claims 11-13, Solomon discloses the filtration cell of Claim 1 except wherein the filtration membrane comprises a surface treatment layer
Lee also relates to hydrophobic membranes and discloses wherein the filtration membrane comprises a surface treatment layer (Pg3/Pr1,5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the membrane disclosed by Solomon with the coating disclosed by Lee because, according to Lee, the coating increases separation performance and efficiency (Pg2/Pr9).
Additional Disclosures Included:  Claim 12: wherein the surface treatment layer comprises a fluorosilane (Pg3/Pr3).  Claim 13: wherein the fluorosilane is trichloro (1,1,2,2-perfluoroctyl) silane (Pg3/Pr3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK ORME/Primary Examiner, Art Unit 1779